DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-45 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Alverti et al (U.S.Pat. 8,149,387B2) in view of Houben et al (U.S.Pat. 9,835,957). 
           
    PNG
    media_image1.png
    274
    325
    media_image1.png
    Greyscale

With respect to claims 1, 38, 41-42, 44-45,  Alverti discloses a stage apparatus (13), as well as corresponding methods and comprising: an object support (37) having a plurality of burls (105) disposed within an interior region of the object support and wherein the object support is configured to support an object (107) (see figure 7b);

    PNG
    media_image2.png
    417
    529
    media_image2.png
    Greyscale










a sensor module (23) configured to detect the object support and the object when it is arranged on the object support; a processing unit (29) configured to receive one or more signals from the sensor module, determine, based on the one or more signals, a position of the object relative to the ring shaped protrusion when the object is arranged on the object support and determine, based on the position of the object, an offset value representing the position of the object relative to the ring shaped protrusion (see figures 5 and 8).
As to claim 27, it is apparent that the sensor module (23) is configured to detect the object support when no subject is arranged on the object support.
As to claim 28, wherein the sensor module (23) is configured to detect the object support by detecting the ring shaped protrusion (see figure 4; step 61).
As to claim 29, Alverti further discloses an object hander (11; 15-16) wherein the handler has a robot arm (16) configured to provide a subsequent object (12) to the object support and a control unit (25; 27) based on the offset value; a position of the subsequent object relative to the robot arm when the robot arm receive the subsequent object and/or a position of the robot arm relative to the object support when the robot arm arranges the subsequence object relative to the object support (see col.8, lines 44-58).

As to claim 33, the sensor module has an optical sensor (23).
As to claim 34, a vertical object support positioner (17) configured to position the object support in a direction perpendicular to the first plane (see figure 3) and to position the object support in a focus range of the sensor module (23) in the direction for the sensor to detect the object support.
As to claims 35-36, a horizontal object support positioner (X-Y stages) configured to position the object support in a plane parallel to the first plane and to position the object support in the plane before the object support is configured to receive a subsequent object, based on the offset value. 
As to claims 37 and 43, wherein the object support and/or object table further has one or more markers (117) configured to be detectable by the sensor module (23) (see figure 7a-7b).
As to claim 39, in the broadest sense, the subsequent object (12) can be considered as a test object as recited in the claim and it must be at least semi-transparent for the sensor module thereby allowing the sensor module to simultaneously detect the object support and the test object, when the test object is arranged on the object support (13).
As to claim 40, it is disclosed a projection system (PS) for projecting the pattern onto a substrate and the stage apparatus as described above (see figure 1).
Thus, Alverti discloses substantially all of the limitations of the instant claims.  Alverti lacks to show a ring shaped protrusion having an outer radius in a first plane wherein the object 

    PNG
    media_image3.png
    285
    311
    media_image3.png
    Greyscale

In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the support table with particular structures of Houben into the stage apparatus of Alverti for the purpose of support the object. 
As to claim 32, Alverti as modified by Houben, discloses a stage comprising substantially all of the limitations of the instant claim including a sensor module (23) for detecting the object and the object support, as discussed above.  Alverti does not specifically disclose the sensor module being a level sensor. However, Alverti suggests that  “a measuring unit 23 is an imaging 

Response to Amendment/Arguments
Applicant’s amendment filed February 16, 2022 has been entered. Claims 26, 34, 39-41, 44-45 have been amended.  Applicant’s arguments in conjunction with the amendment have been carefully reviewed but they have been traversed in view of a new ground of rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/28/22